Hazleton, S.
This is an application for a blood grouping test which allegedly is pertinent to a controversy concerning the disputed paternity of a party to a probate proceeding. Objections have been filed to the propounded paper. The motion is made under section 306-a of the Civil Practice Act, and the court is of the opinion that under normal conditions, it could grant the application. However, in opposition to the motion, it is submitted by two outstanding physicians of unquestionable integrity, that the subject was operated on last November, for a most serious throat and larynx condition. At present, he is bedridden, going downhill very rapidly and any attempt to draw blood from his veins could cause respiratory distress and hasten his end. How can I, in face of the subject being in extremis, grant this application? A concomitant of justice is mercy and the true administration of justice does not demand such a contribution as requested herein under the extreme conditions prevailing. The motion is therefore denied. Submit order on notice.